
	

114 HR 304 IH: Federal Adjustment of Income Rates Act
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 304
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Mr. Connolly (for himself, Mr. Hoyer, Mr. Cummings, Mr. Clyburn, Mr. Serrano, Mr. Van Hollen, Mr. Beyer, Mr. Lynch, Mr. Cartwright, Ms. Bordallo, Mr. Grijalva, Ms. Jackson Lee, Mr. Ben Ray Luján of New Mexico, Mrs. Carolyn B. Maloney of New York, Mr. Nadler, Ms. Norton, Mr. O’Rourke, Mr. Pocan, Mr. Vargas, Mr. Hastings, Mr. Thompson of Mississippi, Mr. Grayson, Mr. Takano, Mr. Delaney, Mr. Sarbanes, Mr. Ruppersberger, Ms. Edwards, Mr. Conyers, Ms. Eddie Bernice Johnson of Texas, Ms. Brown of Florida, Ms. Schakowsky, Mr. Scott of Virginia, Mr. McGovern, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To increase the rates of pay under the statutory pay systems and for prevailing rate employees by
			 3.8 percent, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Adjustment of Income Rates Act or the FAIR Act. 2.Adjustment to rates of pay (a)Statutory pay systemsFor calendar year 2016, the percentage adjustment under section 5303 of title 5, United States Code, in the rates of basic pay under the statutory pay systems (as defined in section 5302 of title 5, United States Code) shall be 3.8 percent.
 (b)Prevailing rate employeesNotwithstanding the wage survey requirements under section 5343(b) of title 5, United States Code, for fiscal year 2016, the rates of basic pay (as in effect on the last day of fiscal year 2015 under section 5343(a) of such title) for prevailing rate employees in each wage area and the rates of basic pay under sections 5348 and 5349 of such title shall be increased by 3.8 percent.
			
